Citation Nr: 0614990	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received in September 2003, he referred to a 
"humming sound" in his ears.  In a January 2005 statement, 
he indicated that he sometimes has episodes of a low hum in 
his ear that increases to a higher pitch.  To the extent that 
the veteran may be claiming service connection for tinnitus, 
that matter has not been developed, and is referred back to 
the RO for any appropriate action.


FINDING OF FACT

The veteran is not shown to be suffering from a left ear 
hearing loss disability that is due to any event or incident 
of his service.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in July 2001 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was also asked to identify any additional information or 
evidence that he would like VA to obtain.  This letter was 
issued prior to the initial adjudication of his claim by the 
RO.

Although the July 2001 notice letter did not notify the 
veteran of the regulations for establishing a disability 
evaluation and effective date for his service connection 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered 
moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Although a VA examination was 
not obtained in this case, the Board finds that such an 
examination is not necessary to decide this appeal, as 
explained further in the decision below.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The veteran is seeking service connection for hearing loss of 
the left ear.  He essentially contends that he began 
developing hearing loss in his left ear after suffering from 
pneumonia in service.  In support of his claim, the veteran 
has submitted lay statements from friends and coworkers who 
have known the veteran for periods ranging from eight to 20 
years, and who have reportedly been aware during the time 
they have known him that he experiences difficulty hearing.  
Those statements were submitted at the time of the November 
2005 hearing, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against granting the 
veteran's claim.  Although service medical records do confirm 
that the veteran was treated for pneumonia in February 1983, 
the clinical records from that treatment are entirely 
negative for any complaints or findings of hearing loss.  In 
addition, service medical records from the remainder of his 
period of active duty are also entirely negative for any 
complaints or findings for hearing loss.  

The Board notes that auditory thresholds noted during his 
separation examination in September 1985 were slightly higher 
than the thresholds found during his enlistment examination 
in February 1982.  Specifically, upon enlistment his left ear 
demonstrated 5 decibels at 1000 Hertz (Hz), 0 decibels at 
2000 Hz, 5 decibels at 3000 Hz, and 0 decibels at 4000 Hz.  
At separation those readings were 15 decibels at 1000 Hz, 15 
decibels at 2000 Hz, 20 decibels at 3000 Hz, and 20 decibels 
at 4000 Hz.  However, despite the slight increase, the 
auditory thresholds noted at separation do not meet the 
criteria for establishing a hearing loss disability as 
defined by 38 C.F.R. § 3.385.

More significantly, the Board notes that the post-service 
medical records associated with the claims folder are also 
entirely negative for any complaints or treatment for hearing 
loss.  In fact, during the more than 20 years since the 
veteran has been separated from service, there does not 
appear to be any medical evidence whatsoever suggesting that 
the veteran has a current hearing loss disability in his left 
ear.  The veteran was asked to present such evidence, 
including names of physicians who may have treated him for 
hearing loss, but he did not provide any information 
regarding post-service medical treatment for his left ear.  

Although the veteran is competent to report his symptoms, 
including difficulty hearing in one ear, it is now well-
settled that as a lay person without medical training he is 
not competent to comment on medical matters such as diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  In 
addition, as noted above, impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  38 C.F.R. § 3.385.

Thus, the veteran's subjective complaints of hearing loss 
cannot constitute competent evidence establishing the 
presence of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, or competent evidence relating such a disability to 
any incident of his military service.

Although the veteran has requested a VA audiological 
evaluation, the Board finds that such an examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  As noted, both his service medical records 
and post-service treatment records are entirely negative for 
any complaints or findings of impaired hearing.  In light of 
this record, the Board finds that, even if the audiological 
evaluation were to establish the presence of a current 
disability as defined by 38 C.F.R. § 3.385, any opinion as to 
the relationship between that disability and military service 
would likely be based on sheer speculation.  The Court has 
clearly held that a medical opinion based on speculation, 
without supporting clinical evidence, does not provide the 
required degree of medical certainty and would be of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the "Board 
[is] not bound to accept opinions of two physicians who made 
diagnoses . . . almost 20 years following appellant's 
separation from service and who necessarily relied on history 
related by appellant").  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's has a current left ear 
hearing loss disability that was incurred in or aggravated by 
his military service.  Thus, the benefit sought on appeal is 
denied.




ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
LAURA. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


